Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 1 of 50 Pageid#: 572




                                 IN THE UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF VIRGINIA
                                         LYNCHBURG DIVISION

  KIMBERLY HARTMAN                                   )
                                                     )
                     Plaintiff,                      )
                                                     )
  v.                                                 )
                                                     )     Case No.: 6:20CV00027
  CENTRA HEALTH, INC., and                           )
                                                     )
  STEPHANIE EAST,                                    )
                                                     )
                     Defendants.                     )

  DEFENDANTS CENTRA HEALTH, INC.’S AND STEPHANIE EAST’S ANSWER AND
    AFFIRMATIVE AND OTHER DEFENSES AND CENTRA’S COUNTERCLAIMS

           Defendants Centra Health, Inc. (“Centra”) and Stephanie East (“East”), (together,

  “Defendants”), by counsel, submit this Answer and Affirmative and Other Defenses to the First

  Amended Complaint (ECF No. 17) (“Complaint”) of Plaintiff Kimberly Hartman (“Hartman”),

  and Centra, by counsel, submits these Counterclaims against Hartman as follows:

                                      PRELIMINARY STATEMENT

           Defendants deny all allegations in Hartman’s Complaint that are not specifically and

  expressly admitted herein. To the extent any heading, section or footnote in Hartman’s Complaint

  alleges facts, those facts are denied unless expressly admitted herein.

                                        DEFENDANTS’ ANSWER

           Defendants, in response to the correspondingly-numbered paragraphs of Hartman’s

  Complaint, state as follows:

           1.        The allegations in paragraph 1 of the Complaint are legal conclusions to which no

  response is required. If a response is deemed required, it is admitted only that Hartman purports

  to assert federal and state claims in this action. All other allegations in paragraph 1 of the

  Complaint are denied.


  {2875186-1, 106642-00164-01}
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 2 of 50 Pageid#: 573




           2.        The allegations in paragraph 2 of the Complaint are legal conclusions to which no

  response is required. If a response is deemed required, the allegations in paragraph 2 are denied

  to the extent they are inconsistent with or contrary to the Emergency Medical Treatment & Labor

  Act, 42 U.S.C. § 1395dd(i) (“EMTALA”). All other allegations in paragraph 2 of the Complaint

  are denied.

           3.        The allegations in paragraph 3 of the Complaint are denied.

           4.        The allegations in paragraph 4 of the Complaint are denied.

           5.        The allegations in paragraph 5 of the Complaint are denied.

           6.        The allegations in paragraph 6 of the Complaint are legal conclusions to which no

  response is required. If a response is deemed required, it is admitted only that Hartman purports

  to assert a federal EMTALA claim in this action. All other allegations in paragraph 6 of the

  Complaint are denied.

           7.        The allegations in paragraph 7 of the Complaint are legal conclusions to which no

  response is required. If a response is deemed required, it is admitted only that Hartman purports

  to assert state wrongful termination and defamation claims in this action. All other allegations in

  paragraph 7 of the Complaint are denied.

           8.        The allegations in paragraph 8 of the Complaint are legal conclusions to which no

  response is required. If a response is deemed required, it is admitted only that Hartman purports

  to assert that venue is proper in this Court. All other allegations in paragraph 8 of the Complaint

  are denied.

           9.        The allegations in paragraph 9 of the Complaint are admitted.

           10.       In response to the allegations in paragraph 10 of the Complaint, Defendants admit

  that Centra is a regional nonprofit health care system based in Lynchburg, Virginia, and that Centra




  {2875186-1, 106642-00164-01}                       2
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 3 of 50 Pageid#: 574




  owns and operates Lynchburg General Hospital (“LGH”) and Virginia Baptist Hospital (“VBH”).

  Except as expressly admitted, the allegations in paragraph 10 of the Complaint are denied.

           11.       The allegations in paragraph 11 of the Complaint are admitted.

           12.       No response is required to paragraph 12 of the Complaint because former

  Defendant Nathan Campbell (“Campbell”) has been dismissed from this action pursuant to the

  Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

           13.       Defendants do not have sufficient information or knowledge to admit or deny the

  allegations in paragraph 13 of the Complaint and, therefore, deny the same.

           14.       Defendants do not have sufficient information or knowledge to admit or deny the

  allegations in paragraph 14 of the Complaint and, therefore, deny the same.

           15.       Defendants do not have sufficient information or knowledge to admit or deny the

  allegations in paragraph 15 of the Complaint and, therefore, deny the same.

           16.       Defendants do not have sufficient information or knowledge to admit or deny the

  allegations in paragraph 16 of the Complaint and, therefore, deny the same.

           17.       The allegations in paragraph 17 of the Complaint are denied.

           18.       The allegations in paragraph 18 of the Complaint are admitted.

           19.       In response to the allegations in paragraph 19 of the Complaint, Defendants admit

  that Hartman was Unit Manager of the Child and Adolescent Psychiatric Unit (“CAPU”) and East

  was her supervisor. Except as expressly admitted, the allegations in paragraph 19 of the Complaint

  are denied.

           20.       Defendants do not have sufficient information or knowledge to admit or deny the

  allegations in paragraph 20 of the Complaint and, therefore, deny the same.

           21.       The allegations in paragraph 21 of the Complaint are denied.




  {2875186-1, 106642-00164-01}                       3
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 4 of 50 Pageid#: 575




           22.       In response to the allegations in paragraph 22 of the Complaint, Defendants admit

  that Centra provides mental health services to patients at the CAPU, the Acute Adult Psychiatric

  Unit and the Geriatric Psychiatric Unit at VBH. Except as expressly admitted, the allegations in

  paragraph 22 of the Complaint are denied.

           23.       In response to the allegations in paragraph 23 of the Complaint, Defendants admit

  that Centra provides mental health services to patients at the CAPU at VBH. Except as expressly

  admitted, the allegations in paragraph 23 of the Complaint are denied.

           24.       Defendants do not have sufficient information or knowledge to admit or deny the

  allegations in paragraph 24 of the Complaint and, therefore, deny the same.

           25.       The allegations in paragraph 25 of the Complaint are admitted.

           26.       The allegations in paragraph 26 of the Complaint are legal conclusions to which no

  response is required. If a response is deemed required, the allegations in paragraph 26 are denied

  to the extent they are inconsistent with or contrary to 12VAC35-105-580. Defendants further

  respond that the document attached as Exhibit A speaks for itself and deny the allegations in

  paragraph 26 to the extent they are inconsistent with or contrary to Exhibit A. All other allegations

  in paragraph 26 of the Complaint are denied.

           27.       In response to the allegations in paragraph 27 of the Complaint, Defendants admit

  that Centra provides mental health services to child and adolescent patients at the CAPU at VBH.

  Except as expressly admitted, the allegations in paragraph 27 of the Complaint are denied.

           28.       In response to the allegations in paragraph 28 of the Complaint, Defendants admit

  that Centra provides mental health services to child and adolescent patients at the CAPU at VBH.

  Except as expressly admitted, the allegations in paragraph 28 of the Complaint are denied.

           29.       The allegations in paragraph 29 of the Complaint are denied.




  {2875186-1, 106642-00164-01}                       4
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 5 of 50 Pageid#: 576




            30.      The allegations in paragraph 30 of the Complaint are denied.

            31.      The allegations in paragraph 31 of the Complaint are denied.

            32.      The allegations in paragraph 32 of the Complaint are denied.

            33.      The allegations in paragraph 33 of the Complaint are denied.

            34.      The allegations in paragraph 34 of the Complaint are denied.

            35.      In response to the allegations in paragraph 35 of the Complaint, Defendants respond

  that Hartman purports to quote select excerpts from Exhibit A. Exhibit A speaks for itself and

  Defendants deny the allegations in paragraph 35 to the extent they are inconsistent with or contrary

  to Exhibit A. All other allegations in paragraph 35 of the Complaint are denied.

            36.      The allegations in paragraph 36 of the Complaint are denied.

            37.      The allegations in paragraph 37 of the Complaint are denied.

            38.      The allegations in paragraph 38 of the Complaint are denied.

            39.      The allegations in paragraph 39 of the Complaint are denied.

            40.      The allegations in paragraph 40 of the Complaint are denied.

            41.      The allegations in paragraph 41 of the Complaint are denied.

            42.      In response to the allegations in paragraph 42 of the Complaint, Defendants admit

  only that Hartman sent the email attached as Exhibit B.                Defendants deny Hartman’s

  mischaracterization of Exhibit B. All other allegations in paragraph 42 of the Complaint are

  denied.

            43.      In response to the allegations in paragraph 43 of the Complaint, Defendants admit

  only that screenshots of select excerpts of text messages between Hartman and East are attached

  as Exhibit C. Defendants deny Hartman’s mischaracterization of Exhibit C. All other allegations

  in paragraph 43 of the Complaint are denied.




  {2875186-1, 106642-00164-01}                        5
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 6 of 50 Pageid#: 577




           44.       In response to the allegations in paragraph 44 of the Complaint, Defendants admit

  only that a meeting was held on June 5, 2019. Defendants deny Hartman’s mischaracterization of

  the meeting. All other allegations in paragraph 44 of the Complaint are denied.

           45.       The allegations in paragraph 45 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of Exhibit C.            All other allegations in paragraph 45 of the

  Complaint are denied.

           46.       The allegations in paragraph 46 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 46 of the

  Complaint are denied.

           47.       The allegations in paragraph 47 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 47 of the

  Complaint are denied.

           48.       The allegations in paragraph 48 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 48 of the

  Complaint are denied.

           49.       The allegations in paragraph 49 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 49 of the

  Complaint are denied.

           50.       The allegations in paragraph 50 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 50 of the

  Complaint are denied.




  {2875186-1, 106642-00164-01}                       6
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 7 of 50 Pageid#: 578




           51.       The allegations in paragraph 51 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 51 of the

  Complaint are denied.

           52.       The allegations in paragraph 52 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 52 of the

  Complaint are denied.

           53.       The allegations in paragraph 53 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 53 of the

  Complaint are denied.

           54.       The allegations in paragraph 54 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 54 of the

  Complaint are denied.

           55.       The allegations in paragraph 55 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 55 of the

  Complaint are denied.

           56.       The allegations in paragraph 56 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 56 of the

  Complaint are denied.

           57.       The allegations in paragraph 57 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 57 of the

  Complaint are denied.




  {2875186-1, 106642-00164-01}                     7
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 8 of 50 Pageid#: 579




           58.       The allegations in paragraph 58 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 58 of the

  Complaint are denied.

           59.       The allegations in paragraph 59 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of the meeting. All other allegations in paragraph 59 of the

  Complaint are denied.

           60.       In response to the allegations in paragraph 60 of the Complaint, Defendants respond

  that Exhibit D speaks for itself and deny the allegations in paragraph 60 to the extent they are

  inconsistent with or contrary to Exhibit D. Defendants further respond that Centra advised

  Hartman that her employment was terminated by email dated June 6, 2019 at 4:58pm (Exhibit D),

  after Hartman refused to meet or speak with Centra’s staff in person or by phone and sent over

  twenty aggressive and threatening emails to Centra’s staff, physicians and management, making

  false accusations of EMTALA violations, improprieties and criminal conduct, threats to the

  wellbeing and livelihood of Centra’s employees, and numerous attempts to extort an excessive

  multi-year severance package from Centra. Hartman’s actions—including, but not limited to, her

  attempted extortion, insubordination, harassment of co-workers, rampant misuse of a corporate

  credit card, improperly working split-rate shifts, and conduct unbecoming of a working

  professional, as well as her continued and escalating erratic and belligerent behavior after leaving

  Centra’s premises on June 5, 2019—necessitated the termination of her employment. All actions

  taken by Centra with respect to Hartman were taken in good faith, for reasonable, legitimate and

  non-retaliatory business reasons, and not in violation of EMTALA or any other law.

           61.       In response to the allegations in paragraph 61 of the Complaint, Defendants respond

  that Hartman purports to quote select excerpts from Exhibit D. Exhibit D speaks for itself and




  {2875186-1, 106642-00164-01}                        8
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 9 of 50 Pageid#: 580




  Defendants deny the allegations in paragraph 61 to the extent they are inconsistent with or contrary

  to Exhibit D. All other allegations in paragraph 61 of the Complaint are denied.

           62.       The allegations in paragraph 62 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of Exhibit D.            All other allegations in paragraph 62 of the

  Complaint are denied.

           63.       The allegations in paragraph 63 of the Complaint are denied.

           64.       The allegations in paragraph 64 of the Complaint are denied.

           65.       The allegations in paragraph 65 of the Complaint are denied.

           66.       No response is required to paragraph 66 of the Complaint because Campbell has

  been dismissed from this action pursuant to the Court’s Memorandum Opinion and Order dated

  July 23, 2021 (ECF Nos. 54-55). If a response is deemed required, the allegations in paragraph 66

  are denied.

           67.       The allegations in paragraph 67 of the Complaint are denied.

           68.       In response to the allegations in paragraph 68 of the Complaint, Defendants admit

  only that Hartman made accusations against Centra to the Virginia Department of Health’s Office

  of Licensure and Certification (“OLC”). Defendants deny Hartman’s mischaracterization of what

  she reported to the OLC or the legitimacy of her claims. All other allegations in paragraph 68 of

  the Complaint are denied.

           69.       The allegations in paragraph 69 of the Complaint are legal conclusions to which no

  response is required. If a response is deemed required, the allegations in paragraph 69 are denied

  to the extent they are inconsistent with or contrary to OLC laws and regulations. All other

  allegations in paragraph 69 of the Complaint are denied.




  {2875186-1, 106642-00164-01}                       9
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 10 of 50 Pageid#: 581




           70.       In response to the allegations in paragraph 70 of the Complaint, Defendants admit

  only that the Department of Health and Human Services Centers for Medicare and Medicaid

  Services’ (“DHHS CMMS”) survey dated July 25, 2019, is attached as Exhibit E. Defendants

  deny Hartman’s mischaracterization of Exhibit E. All other allegations in paragraph 70 of the

  Complaint are denied.

           71.       The allegations in paragraph 71 of the Complaint are denied. Defendants further

  respond that Hartman purports to quote selected excerpts from DHHS CMMS’ survey dated July

  25, 2019, attached as Exhibit E. Defendants deny Hartman’s mischaracterization of Exhibit E.

  All other allegations in paragraph 71 of the Complaint are denied.

           72.       The allegations in paragraph 72 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of Exhibit E.          All other allegations in paragraph 72 of the

  Complaint are denied.

           73.       The allegations in paragraph 73 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of Exhibit E.          All other allegations in paragraph 73 of the

  Complaint are denied.

           74.       The allegations in paragraph 74 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of Exhibit E.          All other allegations in paragraph 74 of the

  Complaint are denied.

           75.       The allegations in paragraph 75 of the Complaint are denied.

           76.       Defendants do not have sufficient information or knowledge to admit or deny the

  allegations in paragraph 76 of the Complaint and, therefore, deny the same.

           77.       The allegations in paragraph 77 of the Complaint are denied.

           78.       The allegations in paragraph 78 of the Complaint are denied.




  {2875186-1, 106642-00164-01}                       10
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 11 of 50 Pageid#: 582




           79.       The allegations in paragraph 79 of the Complaint are denied.

           80.       The allegations in paragraph 80 of the Complaint are denied.

           81.       The allegations in paragraph 81 of the Complaint are denied.

           82.       The allegations in paragraph 82 of the Complaint are denied.

           83.       The allegations in paragraph 83 of the Complaint are denied.

           84.       The allegations in paragraph 84 of the Complaint are denied.

           85.       The allegations in paragraph 85 of the Complaint are denied.

           86.       The allegations in paragraph 86 of the Complaint are denied.

           87.       In response to the allegations in paragraph 87 of the Complaint, Defendants admit

  only that Hartman was awarded the scholarship about which she complains and therefore has no

  injury or damage even under her own baseless legal theory. All other allegations in paragraph 87

  of the Complaint are denied.

           88.       The allegations in paragraph 88 of the Complaint are denied.

           89.       In response to the allegations in paragraph 89 of the Complaint, Defendants respond

  that Hartman purports to quote select excerpts from Exhibit F. Exhibit F speaks for itself and

  Defendants deny Hartman’s mischaracterization of Exhibit F. All other allegations in paragraph

  89 of the Complaint are denied. Defendants further respond that Centra is entitled to recoup from

  Hartman the amounts specified in Exhibit F and any other amounts that Hartman owes to Centra.

  As set forth in Centra’s Counterclaims, Hartman has violated her contractual, fiduciary and legal

  duties to Centra and must reimburse and pay Centra additional amounts for, among other things,

  her misuse of her Centra Purchasing Card (“P-Card”), Centra credit cards and Centra charge

  accounts for personal purchases and personal financial gain, her misuse and disclosure of Centra’s

  information and computer systems, and her destruction of Centra’s property.




  {2875186-1, 106642-00164-01}                       11
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 12 of 50 Pageid#: 583




           90.       In response to the allegations in paragraph 90 of the Complaint, Defendants respond

  that Hartman purports to quote select excerpts from Exhibit F. Exhibit F speaks for itself and

  Defendants deny Hartman’s mischaracterization of Exhibit F. All other allegations in paragraph

  90 of the Complaint are denied. Defendants further respond that Centra is entitled to recoup from

  Hartman the amounts specified in Exhibit F and any other amounts that Hartman owes to Centra.

  As set forth in Centra’s Counterclaims, Hartman has violated her contractual, fiduciary and legal

  duties to Centra and must reimburse and pay Centra additional amounts for, among other things,

  her misuse of her Centra Purchasing Card (“P-Card”), Centra credit cards and Centra charge

  accounts for personal purchases and personal financial gain, her misuse and disclosure of Centra’s

  information and computer systems, and her destruction of Centra’s property.

           91.       The allegations in paragraph 91 of the Complaint are denied. Defendants deny

  Hartman’s mischaracterization of Exhibit F. All other allegations in paragraph 91 of the Complaint

  are denied.

           92.       The allegations in paragraph 92 of the Complaint are denied.

           93.       The allegations in paragraph 93 of the Complaint are denied.

           94.       Defendants do not have sufficient information or knowledge to admit or deny the

  allegations in paragraph 94 of the Complaint and, therefore, deny the same.

           95.       Defendants do not have sufficient information or knowledge to admit or deny the

  allegations in paragraph 95 of the Complaint and, therefore, deny the same.

           96.       The allegations in paragraph 96 of the Complaint are denied.

           97.       The allegations in paragraph 97 of the Complaint are denied.

           98.       The allegations in paragraph 98 of the Complaint are denied.




  {2875186-1, 106642-00164-01}                       12
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 13 of 50 Pageid#: 584




           99.       In response to the allegations in paragraph 99 of the Complaint, Centra admits only

  that it provided certain qualifying employees P-Cards to be used solely for business related

  purchases, subject to Centra’s P-Card Policy. All other allegations in paragraph 99 of the

  Complaint are denied.

           100.      The allegations in paragraph 100 of the Complaint are denied.

           101.      In response to the allegations in paragraph 101 of the Complaint, Defendants admit

  only that Hartman was issued a P-Card and made frequent and regular purchases on her P-Card.

  All other allegations in paragraph 101 of the Complaint are denied. As set forth in Centra’s

  Counterclaims, Hartman’s misuse of the P-Card for personal purchases and personal financial gain

  was a breach of the P-Card Agreement and her fiduciary duties to Centra as well as conversion,

  fraud and unjust enrichment in violation of applicable law.

           102.      In response to the allegations in paragraph 102 of the Complaint, Defendants admit

  only that Hartman made personal purchases on her P-Card. All other allegations in paragraph 102

  of the Complaint are denied. As set forth in Centra’s Counterclaims, Hartman’s misuse of the P-

  Card for personal purchases and personal financial gain was a breach of the P-Card Agreement

  and her fiduciary duties to Centra as well as conversion, fraud and unjust enrichment in violation

  of applicable law.

           103.      In response to the allegations in paragraph 103 of the Complaint, Defendants admit

  only that East repeatedly requested that Hartman provide receipts and documentation supporting

  her P-Card purchases and that Hartman was evasive and reluctant to provide the requested

  information or give East adequate time and opportunity to review. Hartman withheld information

  and pressured East to approve her receipts on short notice in an attempt to conceal her misuse of

  the P-Card. All other allegations in paragraph 103 of the Complaint are denied. As set forth in




  {2875186-1, 106642-00164-01}                       13
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 14 of 50 Pageid#: 585




  Centra’s Counterclaims, Hartman’s misuse of the P-Card for personal purchases and personal

  financial gain was a breach of the P-Card Agreement and her fiduciary duties to Centra as well as

  conversion, fraud and unjust enrichment in violation of applicable law.

           104.      The allegations in paragraph 104 of the Complaint are denied.

           105.      The allegations in paragraph 105 of the Complaint are denied.

           106.      The allegations in paragraph 106 of the Complaint are denied.

           107.      The allegations in paragraph 107 of the Complaint are denied.

           108.      The allegations in paragraph 108 of the Complaint are denied.

           109.      The allegations in paragraph 109 of the Complaint are denied.

           110.      The allegations in paragraph 110 of the Complaint are denied.

           111.      The allegations in paragraph 111 of the Complaint are denied.

           112.      No response is required to paragraph 112 of the Complaint because Campbell and

  former Defendant Wes Gillespie (“Gillespie”) have been dismissed from this action and Count III

  has been dismissed with prejudice pursuant to the Court’s Memorandum Opinion and Order dated

  July 23, 2021 (ECF Nos. 54-55).

           113.      No response is required to paragraph 113 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, Defendants do not have sufficient information or knowledge to

  admit or deny the allegations in paragraph 113 of the Complaint and, therefore, deny the same.

           114.      No response is required to paragraph 114 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).




  {2875186-1, 106642-00164-01}                      14
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 15 of 50 Pageid#: 586




  If a response is deemed required, Defendants do not have sufficient information or knowledge to

  admit or deny the allegations in paragraph 114 of the Complaint and, therefore, deny the same.

           115.      No response is required to paragraph 115 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, the allegations in paragraph 115 are denied.

           116.      No response is required to paragraph 116 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, the allegations in paragraph 116 are denied.

           117.      No response is required to paragraph 117 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, the allegations in paragraph 117 are denied.

           118.      No response is required to paragraph 118 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, the allegations in paragraph 118 are denied.

           119.      No response is required to paragraph 119 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, the allegations in paragraph 119 are denied.




  {2875186-1, 106642-00164-01}                     15
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 16 of 50 Pageid#: 587




           120.      No response is required to paragraph 120 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, the allegations in paragraph 120 are denied.

           121.      No response is required to paragraph 121 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, the allegations in paragraph 121 are denied.

           122.      No response is required to paragraph 122 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, the allegations in paragraph 122 are denied.

           123.      No response is required to paragraph 123 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, the allegations in paragraph 123 are denied.

           124.      No response is required to paragraph 124 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice

  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, the allegations in paragraph 124 are denied.

           125.      No response is required to paragraph 125 of the Complaint because Campbell and

  Gillespie have been dismissed from this action and Count III has been dismissed with prejudice




  {2875186-1, 106642-00164-01}                     16
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 17 of 50 Pageid#: 588




  pursuant to the Court’s Memorandum Opinion and Order dated July 23, 2021 (ECF Nos. 54-55).

  If a response is deemed required, the allegations in paragraph 125 are denied.

           126.      The allegations in paragraph 126 of the Complaint are denied.

           127.      Defendants repeat and incorporate each of their responses to the allegations

  contained in the foregoing paragraphs of the Complaint as if fully set forth herein.

           128.      The allegations in paragraph 128 of the Complaint are legal conclusions to which

  no response is required. If a response is deemed required, the allegations in paragraph 128 are

  denied to the extent they are inconsistent with or contrary to EMTALA.

           129.      The allegations in paragraph 129 of the Complaint are legal conclusions to which

  no response is required. If a response is deemed required, the allegations in paragraph 129 are

  denied to the extent they are inconsistent with or contrary to EMTALA.

           130.      The allegations in paragraph 130 of the Complaint are legal conclusions to which

  no response is required. If a response is deemed required, the allegations in paragraph 130 are

  denied to the extent they are inconsistent with or contrary to EMTALA.

           131.      The allegations in paragraph 131 of the Complaint are legal conclusions to which

  no response is required. If a response is deemed required, the allegations in paragraph 131 are

  denied to the extent they are inconsistent with or contrary to EMTALA.

           132.      The allegations in paragraph 132 of the Complaint are denied.

           133.      The allegations in paragraph 133 of the Complaint are denied.

           134.      The allegations in paragraph 134 of the Complaint are denied.

           135.      The allegations in paragraph 135 of the Complaint are denied.

           136.      The allegations in paragraph 136 of the Complaint are denied.

           137.      The allegations in paragraph 137 of the Complaint are denied.




  {2875186-1, 106642-00164-01}                      17
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 18 of 50 Pageid#: 589




           138.      The allegations in paragraph 138 of the Complaint are denied.

           139.      The allegations in paragraph 139 of the Complaint are denied.

           140.      The allegations in paragraph 140 of the Complaint are denied.

           141.      The allegations in paragraph 141 of the Complaint are denied.

           142.      The allegations in paragraph 142 of the Complaint are denied.

           143.      The allegations in paragraph 143 of the Complaint are denied.

           144.      Defendants repeat and incorporate each of their responses to the allegations

  contained in the foregoing paragraphs of the Complaint as if fully set forth herein.

           145.      Defendants do not have sufficient information or knowledge to admit or deny the

  allegations in paragraph 145 of the Complaint and, therefore, deny the same.

           146.      The allegations in paragraph 146 of the Complaint are denied.

           147.      The allegations in paragraph 147 of the Complaint are denied.

           148.      The allegations in paragraph 148 of the Complaint are denied.

           149.      The allegations in paragraph 149 of the Complaint are denied.

           150.      The allegations in paragraph 150 of the Complaint are denied.

           151.      The allegations in paragraph 151 of the Complaint are denied.

           152.      The allegations in paragraph 152 of the Complaint are denied.

           153.      No response is required to paragraph 153 of the Complaint because Count III has

  been dismissed with prejudice pursuant to the Court’s Memorandum Opinion and Order dated July

  23, 2021 (ECF Nos. 54-55).

           154.      No response is required to paragraph 154 of the Complaint because Count III has

  been dismissed with prejudice pursuant to the Court’s Memorandum Opinion and Order dated July

  23, 2021 (ECF Nos. 54-55).




  {2875186-1, 106642-00164-01}                      18
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 19 of 50 Pageid#: 590




           155.      No response is required to paragraph 155 of the Complaint because Count III has

  been dismissed with prejudice pursuant to the Court’s Memorandum Opinion and Order dated July

  23, 2021 (ECF Nos. 54-55).

           156.      No response is required to paragraph 156 of the Complaint because Count III has

  been dismissed with prejudice pursuant to the Court’s Memorandum Opinion and Order dated July

  23, 2021 (ECF Nos. 54-55).

           157.      No response is required to paragraph 157 of the Complaint because Count III has

  been dismissed with prejudice pursuant to the Court’s Memorandum Opinion and Order dated July

  23, 2021 (ECF Nos. 54-55).

           158.      No response is required to paragraph 158 of the Complaint because Count III has

  been dismissed with prejudice pursuant to the Court’s Memorandum Opinion and Order dated July

  23, 2021 (ECF Nos. 54-55).

           159.      No response is required to paragraph 159 of the Complaint because Count III has

  been dismissed with prejudice pursuant to the Court’s Memorandum Opinion and Order dated July

  23, 2021 (ECF Nos. 54-55).

           160.      No response is required to paragraph 160 of the Complaint because Count III has

  been dismissed with prejudice pursuant to the Court’s Memorandum Opinion and Order dated July

  23, 2021 (ECF Nos. 54-55).

           161.      No response is required to paragraph 161 of the Complaint because Count III has

  been dismissed with prejudice pursuant to the Court’s Memorandum Opinion and Order dated July

  23, 2021 (ECF Nos. 54-55).




  {2875186-1, 106642-00164-01}                      19
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 20 of 50 Pageid#: 591




           162.      No response is required to paragraph 162 of the Complaint because Count III has

  been dismissed with prejudice pursuant to the Court’s Memorandum Opinion and Order dated July

  23, 2021 (ECF Nos. 54-55).

           163.      Defendants repeat and incorporate each of their responses to the allegations

  contained in the foregoing paragraphs of the Complaint as if fully set forth herein.

           164.      The allegations in paragraph 164 of the Complaint are legal conclusions to which

  no response is required. If a response is deemed required, the allegations in paragraph 164 are

  denied to the extent they are inconsistent with or contrary to EMTALA.

           165.      The allegations in paragraph 165 of the Complaint are legal conclusions to which

  no response is required. If a response is deemed required, the allegations in paragraph 165 are

  denied to the extent they are inconsistent with or contrary to EMTALA.

           166.      The allegations in paragraph 166 of the Complaint are legal conclusions to which

  no response is required. If a response is deemed required, the allegations in paragraph 166 are

  denied to the extent they are inconsistent with or contrary to EMTALA, Virginia Code §

  32.1-125.4 or other applicable federal or state law.

           167.      The allegations in paragraph 167 of the Complaint are denied.

           168.      The allegations in paragraph 168 of the Complaint are denied.

           169.      The allegations in paragraph 169 of the Complaint are denied.

           170.      The allegations in paragraph 170 of the Complaint are denied.

           The allegations contained in the unnumbered “WHEREFORE” paragraph at the conclusion

  of the Complaint, items a-e, are denied. (See ECF No. 17 at p. 26-27).

           The jury demand at the conclusion of the Complaint requires no response. (See ECF No.

  17 at p. 27). Defendants also demand trial by jury on any issue so triable.




  {2875186-1, 106642-00164-01}                      20
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 21 of 50 Pageid#: 592




                      DEFENDANTS’ AFFIRMATIVE AND OTHER DEFENSES

           Without any admission as to the burden of proof, Defendants assert the following

  affirmative and other defenses. Defendants expressly reserve the right to amend their Answer

  and/or raise additional defenses as additional information becomes available through further

  investigation and discovery. Defendants also expressly reserve their right to offer all facts and

  evidence showing that Defendants are not liable for Hartman’s claims. As and for their affirmative

  and other defenses, Defendants state as follows:

           1.        Hartman’s Complaint fails to state a claim upon which relief can be granted.

           2.        Hartman’s retaliation and wrongful termination claims must be dismissed for

  failure to plead and/or show material adverse action and/or damages.

           3.        All actions taken by Defendants with regard to Hartman were taken in good faith

  for non-retaliatory reasons, for reasonable and legitimate business reasons, and not in violation of

  any law, rule, regulation or public policy.

           4.        Hartman’s retaliation and wrongful termination claims should be dismissed

  because Centra has not engaged in retaliation because of any protected activity Hartman may have

  engaged in and/or Hartman cannot show that she engaged in protected activity to state a claim for

  retaliation.

           5.        Hartman’s retaliation and wrongful termination claims must be dismissed, in whole

  or in part, because Hartman affirmatively stated and represented to Centra that she no longer

  wanted to work at Centra at the time her employment with Centra ended.

           6.        Hartman’s retaliation claims must be dismissed because Hartman cannot show that

  any alleged complaint or protected activity was the but-for cause (or otherwise causally related) to

  any alleged adverse action.




  {2875186-1, 106642-00164-01}                       21
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 22 of 50 Pageid#: 593




           7.        Hartman’s claim and damages are precluded, in whole or in part, by her own

  conduct and violation of Centra’s rules, policies, practices, procedures and/or legitimate business

  expectations.

           8.        Hartman knowingly failed and refused to abide by Centra’s rules, policies, practices

  and/or procedures by, among other things, misusing the P-Card, misappropriating Centra

  confidential information and property and attempting to extort Centra, and Hartman continued to

  do so even after Centra reiterated that doing so was against its rules, policies, practices and/or

  procedures known to Hartman.

           9.        Hartman’s retaliation and wrongful termination claims are barred, in whole or in

  part, because Hartman fails to allege conduct that establishes retaliatory and/or other actionable

  conduct by Centra under EMTALA or otherwise.

           10.       Hartman’s defamation claim must be dismissed because the alleged statements

  relied on by Hartman are true; they are not false or defamatory.

           11.       Hartman’s defamation claim must be dismissed because the alleged statements

  relied on by Hartman are opinions; they are not false or defamatory.

           12.       Hartman’s defamation claim must be dismissed because the alleged statements

  relied on by Hartman do not constitute actionable publication. They were not published to third

  parties and their subject matter relates to the job function and scope of duties. See Shaheeen v.

  WellPoint Companies, Inc., 490 Fed. App’x 552, 555 (4th Cir. 2012) (“[The] publication element

  of a defamation action requires dissemination of the statement to a third party in a nonprivileged

  context.”); Cobb v. Rector & Visitors Univ. of Va., 84 F. Supp. 2d 740, 750 (W.D. Va. 2000) (“No

  publication occurs when the communication, which regards a matter of corporate interest, remains

  entirely within a corporate entity.”); Montgomery Ward & Co. v. Nance, 165 Va. 363, 380 (1935).




  {2875186-1, 106642-00164-01}                        22
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 23 of 50 Pageid#: 594




           13.       Hartman’s defamation claim must be dismissed because the alleged statements

  relied on by Hartman are not defamatory and/or lack a defamatory sting, as required to state a

  claim.

           14.       Hartman’s defamation claim must be dismissed because the alleged statements

  relied on by Hartman are privileged. See Larimore v. Blaylock, 259 Va. 568, 572 (2000) (a

  qualified privilege exists in the context of employment relationships and applies to statements

  “made between co-employees and employers in the course of employee or discharge matters”).

           15.       Hartman’s defamation claim must be dismissed because Defendants’ alleged

  statements were not made with actual malice. There can be no malice as a matter of law, and

  therefore no action for defamation. See Larimore, 259 Va. at 572 (recognizing that “employment

  matters are occasions of privilege in which the absence of malice is presumed”); Tomlin v. IBM

  Corp., 84 Va. Cir. 280, 288 (Fairfax Co. 2012) (citing Jarrett v. Goldman, 67 Va. Cir. 361

  (Portsmouth 2005)); Union of Needletrades v. Jones, 268 Va. 512, 520 (2004) (quoting Gazette,

  Inc. v. Harris, 229 Va. 1, 18 (1985) (In the “[employment] context, ‘actual malice’ is ‘behavior

  actuated by motives of personal spite, or ill-will, independent of the occasion on which the

  communication was made.’”).

           16.       Hartman’s Complaint fails to state a claim for defamation because Defendants are

  immune from civil liability under Virginia’s Anti-SLAPP statute, Va. Code § 8.01-223.2, and any

  applicable amendments thereto.

           17.       Defendants’ alleged statements cannot form the basis of any claim for relief or

  otherwise support any claim for relief by Hartman against Defendants because such statements are

  not actionable as a matter of law, are privileged and are judicially immune from supporting a claim

  for defamation.




  {2875186-1, 106642-00164-01}                      23
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 24 of 50 Pageid#: 595




           18.       Hartman’s claims and damages are precluded, in whole or in part, by Hartman’s

  violation of Centra policies, practices and/or procedures, and/or applicable laws and regulations.

           19.       Hartman’s claims are barred, in whole or in part, by the doctrine of unclean hands,

  laches, and/or waiver.

           20.       Hartman’s claims are barred, in whole or in part, because she is estopped as to such

  claims by her own actions.

           21.       Hartman’s claims are unavailable, in whole or in part, because there was no causal

  connection between Centra’s challenged conduct and any damages which she allegedly suffered.

           22.       Hartman is barred, in whole or in part, from seeking relief from Defendants because

  the alleged losses set forth in Hartman’s Complaint did not result from anything Defendants

  allegedly did or allegedly failed to do.

           23.       Hartman is barred, estopped, otherwise has waived or is precluded from seeking

  damages or other relief against Defendants pursuant to the after-acquired evidence doctrine and/or

  her misusing the P-Card, misappropriating Centra confidential information and property and

  attempting to extort Centra.

           24.       Hartman’s claims and/or damages are barred, in whole or in part, for her failure to

  mitigate.

           25.       Any monetary relief Hartman seeks, or might otherwise be entitled to receive, must

  be reduced by the amounts Hartman earned, or with reasonable diligence could have earned

  through mitigation, or which she otherwise failed to seek or accept, during or covering the period

  for which she seeks monetary relief.

           26.       Any monetary relief Hartman seeks, or might otherwise be entitled to receive, must

  be offset by all amounts Hartman owes to Centra pursuant to Centra’s Counterclaims.




  {2875186-1, 106642-00164-01}                        24
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 25 of 50 Pageid#: 596




           27.       Hartman’s claims are barred, in whole or in part, by her failure to adhere to the

  applicable statute of limitations, required time period for asserting claims, and/or other statutory

  or other provisions of law.

           28.       Defendants call upon Hartman for strict proof of each and every element of her

  claims and damages alleged in the Complaint.

           29.       Hartman cannot establish facts that would support the imposition of punitive

  damages against Defendants and the imposition of any such damages would violate the

  constitutional and/or other rights of Defendants.

           30.       All actions taken with regard to Hartman were taken in good faith, for reasonable

  and legitimate business reasons, and not in violation of any law, rule, or regulation.

           31.       Defendants reserve the right to assert any other defense that comes to light during

  the discovery of this action and to amend this Answer upon the discovery of a factual basis for any

  such defense.

           32.       Defendants reserve all defenses under Rule 8(c) of the Federal Rules of Civil

  Procedure and any other defenses, at law or in equity, which may now exist or in the future be

  available based on investigation or discovery.

           WHEREFORE, Defendants, by counsel, have fully answered and set forth their affirmative

  and other defenses and respectfully move the Court to enter final judgment in their favor, to dismiss

  this action from the Court’s docket, to award Defendants their attorneys’ fees, costs and expenses,

  and to grant Defendants such further and other relief as the Court deems proper.

                                        Rule 38(b)(1) Jury Demand

      Pursuant to Rule 38(b)(1), Defendants demand trial by jury on any and all issues so triable.




  {2875186-1, 106642-00164-01}                       25
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 26 of 50 Pageid#: 597




                                    CENTRA’S COUNTERCLAIMS

           Counterclaimant Centra Health, Inc. (“Centra”), by counsel, submits these Counterclaims

  against Counterclaim Defendant Kimberly Hartman (“Hartman”) as follows:

                                                 PARTIES

           1.        Centra is a regional nonprofit health care system based in Lynchburg, Virginia.

           2.        Hartman is a former employee of Centra and a resident of Lynchburg, Virginia.

                                             BACKGROUND

           3.        After receiving a call on its compliance hotline on May 20, 2019, reporting that

  Hartman was improperly working split rate shifts (working hourly shifts as a frontline nurse during

  the same hours as her salaried unit manager role to receive double pay in violation of Centra’s time

  and attendance policies), Centra investigated and learned that Hartman was not only improperly

  working split rate shifts but also misusing her Centra Purchasing Card (“P-Card”) and Centra’s

  credit cards and charge accounts for personal purchases and misappropriating Centra’s funds in

  violation of Centra’s policies, her contractual and fiduciary duties to Centra, and applicable law.

           4.        Upon learning of Centra’s pending investigation on May 28, 2019, Hartman freaked

  out because she knew she was guilty and would be caught red handed stealing from Centra and

  engaging in other unlawful activities.

           5.        Hartman devised an exit strategy to try to get a pay day from Centra before her

  embezzlement scheme unraveled: she accused Centra of trumped up EMTALA violations in an

  attempt to (a) extort Centra for millions of dollars or, if unsuccessful, (b) set up a false employment

  retaliation claim.

           6.        When Centra refused to succumb to her extortion demands examples of which are

  attached hereto as Exhibits 1-2, Hartman pursued Plan B and filed this lawsuit.




  {2875186-1, 106642-00164-01}                       26
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 27 of 50 Pageid#: 598




           7.        There is no question that Centra’s investigation prompted Hartman’s purported

  EMTALA concerns – not the other way around. As she concedes, Hartman did not “discover” the

  alleged EMTALA violations until June 1, 2019, and did not “report” them to Centra until June 2,

  2019: 4-5 days after learning of the investigation on May 28, 2019. Complaint at ¶¶ 30-44.

           8.        This lawsuit is a sham and no different from the other unsuccessful get rich schemes

  that Hartman has a pattern and practice of pursuing against employers, landlords and other

  innocent third parties in this same Court examples of which are attached hereto as Exhibits 3-4.

  As Exhibit 3 confirms, on August 7, 2015, while employed with Centra, Hartman sued her former

  employer Carilion Clinic (“Carilion”) making false accusations of employment discrimination,

  claiming that she was not wrongfully denied a promotion due to her daughter’s autism, and seeking

  “$500,000 in punitive and compensatory damages.” The Carilion lawsuit was dismissed with

  prejudice. As Exhibit 4 confirms, on January 1, 2018, while employed with Centra and after

  defaulting on a seller financed note, Hartman sued a retired 71 year old woman, Bonnie Dellinger

  (“Dellinger”), claiming bogus Frank Dodd-Act violations and seeking “$100,00 total ($26,500 is

  forgiveness of mortgage).” The Dellinger lawsuit was likewise dismissed.

           9.        Hartman’s motive for embezzling and when caught attempting to extort Centra is

  likewise clear: financial distress. Hartman has a long history of financial insolvency and

  bankruptcies examples of which are attached hereto as Exhibits 5-6. As Exhibit 5 confirms, on

  July 29, 2014, while employed with Centra, Hartman filed bankruptcy and the case was dismissed

  for failure to make plan payments and closed on January 15, 2016. As Exhibit 6 confirms, on

  February 25, 2016, while employed with Centra, Hartman again filed bankruptcy and the case was

  dismissed and closed on July 14, 2016. Hartman spend much of her employment with Centra in

  bankruptcy and needed to satisfy ongoing financial obligations. Stealing was her solution.




  {2875186-1, 106642-00164-01}                        27
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 28 of 50 Pageid#: 599




           10.       Given her pattern and practice of attempting to shakedown her former employers

  and lenders and other innocent third parties through frivolous litigation (See Exhibits 3-4) and her

  history of financial distress and bankruptcies (See Exhibits 5-6), Hartman’s embezzlement and

  attempted extortion of Centra is unfortunately simply par for course.

           11.       After learning that she was under investigation from Centra (and realizing she

  would be caught stealing because she was guilty) on May 28, 2019, Hartman implemented her exit

  strategy beginning on June 1-2, 2019.          Hartman accused Centra of trumped up EMTALA

  violations in an attempt (a) to extort Centra for millions of dollars (see Exhibits 1-2) or, if

  unsuccessful, (b) set up a false employment retaliation claim.

           12.         As Exhibits 1-2 confirm, Hartman (a) demanded “3 years of pay up front,”

  threatened “Joint Commission pulling accreditation” and “closing the doors at Centra” and claimed

  that, if Centra did not pay her exorbitant severance package, her “national level” law firm will

  extract multi-millions or billions of dollars from Centra just as it has done in other cases. When

  that failed, Hartman (b) filed this lawsuit pursuing a false employment retaliation claim.

                                     JURISDICTION AND VENUE

           13.       This Court has supplemental jurisdiction over these Counterclaims under 28 U.S.C.

  § 1367 because the claims set forth herein are so related to claims set forth in Hartman’s Complaint

  that they form part of the same case or controversy under Article III of the United States

  Constitution, and such jurisdiction is not inconsistent with the jurisdictional requirements of 28

  U.S.C. § 1332.

           14.       Venue is proper in this District under 28 U.S.C. § 1391(b)(1) and (2) because: (1)

  Hartman resides in this District; and (2) a substantial part of the events giving rise to the claims

  occurred in this District.




  {2875186-1, 106642-00164-01}                       28
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 29 of 50 Pageid#: 600




                                      NATURE OF THE ACTION

           15.       This action arises out of: (a) Hartman’s breaches of her Centra P-Card Agreement

  (the “P-Card Agreement”) (Count 1); (b) Hartman’s breaches of her Centra Health Confidentiality

  and Acceptable Computer Use User Agreement (the “Confidentiality Agreement”) (Count 2); (c)

  Hartman’s breaches of her fiduciary duties of loyalty and confidentiality owed to Centra as an

  employee of Centra (Count 3); (d) Hartman’s conversion (Count 4); (e) Hartman’s fraud (Count

  5); and (f) Hartman’s unjust enrichment (Count 6).

           16.       Centra seeks monetary damages from Hartman to compensate for injury to Centra

  arising from Hartman’s breaches of contract (Counts 1-2), breaches of fiduciary duties (Count 3),

  conversion (Count 4), fraud (Count 5), and unjust enrichment (Count 6).             In addition to

  compensatory damages (Counts 1-6), Centra also seeks from Hartman punitive damages (Counts

  3-5) and disgorgement of wrongful gains (Counts 3-6).

                                      FACTUAL ALLEGATIONS

                                         Centra Hires Hartman

           17.       On or about July 1, 2014, Centra hired and employed Hartman.

        Hartman enters into P-Card Agreement & Confidentiality Agreement with Centra

           18.       In connection with her employment with Centra, Hartman entered into her P-Card

  Agreement and Confidentiality Agreement with Centra.

           19.       Effective October 14, 2014, Hartman entered into her P-Card Agreement with

  Centra attached hereto as Exhibit 7. The P-Card Agreement provides that “the P-Card is for

  business related purchases only,” that Hartman’s “improper use of the P-Card may be considered

  misappropriation of Centra funds,” and that Hartman “must comply with Centra’s P-Card Policy.”

  A copy of Centra’s P-Card Policy is attached hereto as Exhibit 8.




  {2875186-1, 106642-00164-01}                      29
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 30 of 50 Pageid#: 601




           20.       As set forth below, Hartman breached her P-Card Agreement by, among other

  things, using her P-Card for personal purchases, otherwise improperly using her P-Card for

  personal financial gain, and failing to comply with Centra’s P-Card Policy.

           21.       Effective July 6, 2014, Hartman entered into her Confidentiality Agreement with

  Centra attached hereto as Exhibit 9. The Confidentiality Agreement provides that Hartman must

  maintain the confidentiality of Centra information and refrain from inappropriate use of Centra’s

  information or computer systems. Specifically, the Confidentiality Agreement provides that

  Centra’s information “is confidential” and “is to be accessed only on a need to know basis” when

  “essential for performance of work responsibilities at Centra,” that “along with confidentiality of

  information, acceptable use of computer systems is necessary to protect Centra Health employees,

  patients and the company from illegal and damaging activity,” and that any violation “may lead to

  disciplinary or legal action.”

           22.       On numerous occasions during her employment with Centra, Hartman

  acknowledged her review of and reaffirmed her commitment to comply with her Confidentiality

  Agreement, including on February 19, 2018 and April 1, 2019. Copies of Hartman’s signed

  acknowledgements of her Confidentiality Agreement are attached hereto as Exhibit 10.

           23.       As set forth below, Hartman breached her Confidentiality Agreement by, among

  other things, failing to maintain the confidentiality of Centra information or refrain from

  inappropriate use of Centra’s information or computer systems, misusing and improperly

  disclosing Centra’s confidential information and inappropriately accessing and using Centra’s

  computer systems.

           24.       As an employee of Centra, Hartman was responsible for, among other things,

  protecting Centra’s information, property and computer systems.




  {2875186-1, 106642-00164-01}                      30
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 31 of 50 Pageid#: 602




           25.       Over the course of her employment with Centra, Centra trained Hartman and

  entrusted her with a Centra P-Card and Centra information, property and computer systems.

                 Hartman Engages in Unlawful Activities While Employed With Centra

           26.       Unbeknownst to Centra, Hartman while employed with Centra was not only

  improperly working split rate shifts (working hourly shifts as a frontline nurse during the same

  hours as her salaried unit manager role to receive double pay in violation of Centra’s time and

  attendance policies), but also misusing her P-Card and Centra’s credit cards and charge accounts

  for personal purchases and misappropriating Centra’s funds in violation of Centra’s policies, her

  contractual and fiduciary duties to Centra, and applicable law.

   Centra’s Compliance Department Receives Hotline Call About Hartman and Investigates

           27.       On May 20, 2019, Centra’s Compliance Department received a call on its

  Compliance Hotline (the “Hotline Call”) alleging that Hartman was improperly working split rate

  shifts and receiving double pay in violation of Centra’s time and attendance policies.

           28.       While investigating this Hotline Call, Centra’s Compliance Department discovered

  that Hartman had ongoing payroll deductions for bankruptcy, multiple retirement plan loans, and

  large payroll deductions for purchases at the Virginia Baptist Hospital Gift Shop.

           29.       While Investigating this Hotline Call, Centra’s Compliance Department also

  discovered that Hartman had been placed on a Performance Improvement Plan (“PIP”) by her

  supervisor Defendant Stephanie East (“East”) for, among other things, spending significantly more

  on discretionary items using her P-Card than other unit managers.

           30.       Upon review of Hartman’s P-Card account, Centra’s Compliance Department

  confirmed at least $7,590.47 in purchases since January 1, 2018 by Hartman that were in violation

  of Centra’s P-Card Policy, including cell phones, furniture, office supplies, multiple gift cards and




  {2875186-1, 106642-00164-01}                      31
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 32 of 50 Pageid#: 603




  two (2) sets of washer/dryer machines. In addition, Centra’s Compliance Department identified

  personal purchases by Hartman in violation of Centra’s P-Card Policy, including gas for her

  personal vehicle, food, text books, a gaming system and controller (which were delivered to her

  personal residence), and train tickets for a personal trip to New York

           31.       Through its investigation, Centra learned that Hartman was not only improperly

  working split rate shifts but also misusing her P-Card and Centra’s credit cards and charge accounts

  for personal purchases and misappropriating Centra’s funds in violation of Centra’s policies, her

  contractual and fiduciary duties to Centra, and applicable law.

                             Hartman Learns About Investigation and Flips Out

           32.       On May 28, 2019, East reached out to Hartman and explained that Centra’s

  Corporate Compliance was doing a review and had a question about one of Hartman’s timecard

  entries. East asked Hartman for clarification around the date provided on the timecard and

  Hartman claimed to be looking into it.

           33.       When East reached out to Hartman regarding this Hotline Call, Hartman

  immediately became upset and claimed to be under financial pressure.

           34.       Hartman texted East shortly thereafter and requested to meet right then. Hartman

  and Centra’s Adult Psychiatry Unit Manager Jake Cash (“Cash”) came to East’s office (they had

  just gotten out of a meeting) and Hartman proceeded to rant and rave about no one appreciates her

  efforts, that if she didn’t pick up shifts the unit would work short and other false grievances.

  Hartman claimed she was going to go upstairs and type up her resignation. East tried to assure

  Hartman that this was a hotline call, and there had not been a formal investigation, and all she

  needed to do was cooperate and answer questions. Hartman left the office in a huff and reached

  out to Centra’s Human Resources Department (“HR”).




  {2875186-1, 106642-00164-01}                      32
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 33 of 50 Pageid#: 604




           35.       On May 30, 2019, East again met with Hartman. During this meeting, Hartman

  again was overly defensive, listed false grievances, and offered a litany of excuses and failed to

  accept responsibility for improperly working split rate shifts, soliciting contributions from her

  subordinates directly on a Go Fund me page for her daughter’s medical bills, her chronic

  overspending on units, and repeated violations of Centra’s policies. Hartman also expressed her

  desire to be promoted and make more money and had turned down another offer of employment

  recently.

                                 Hartman Implements her “Shoot First” Scheme

           36.       Upon learning of Centra’s pending investigation on May 28, 2019, Hartman freaked

  out because she knew she was guilty and would be caught red handed stealing from Centra and

  engaging in other unlawful activities.

           37.       Hartman devised an exit strategy to try to get a pay day from Centra before her

  embezzlement scheme unraveled: she accused Centra of trumped up EMTALA violations in an

  attempt to (a) extort Centra for millions of dollars or, if unsuccessful, (b) set up a false employment

  retaliation claim.

           38.       When Centra refused to succumb to her extortion demands Hartman pursued Plan

  B and filed this lawsuit.

           39.       Ironically, it was Hartman who retaliated against Centra for having the audacity to

  ask questions and request that she comply with her P-Card Agreement and Centra’s policies.

           40.       Assuming (as any guilty person would) that Centra would soon discover the depth

  of her unlawful activities, Hartman implemented her “shoot first” scheme. She hoped to be out

  the door with Centra’s money in hand before Centra detected the full extent of her theft and

  embezzlement. Her scheme was half-successful: she left first but without the money.




  {2875186-1, 106642-00164-01}                       33
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 34 of 50 Pageid#: 605




     Hartman Accuses Centra of Trumped Up EMTALA Violations as Part of Her Scheme

           41.       There is no question that Centra’s investigation prompted Hartman’s purported

  EMTALA concerns – not the other way around. As she concedes, Hartman did not “discover” the

  alleged EMTALA violations until June 1, 2019, and did not “report” them to Centra until June 2,

  2019: 4-5 days after learning of the investigation on May 28, 2019. Complaint at ¶¶ 30-44.

           42.       All as part of her orchestrated scheme, Hartman had an epic meltdown. Hartman

  acted belligerently and insubordinately, picked fights with her supervisor East and Centra

  Psychiatrist Dr. Michael Judd (“Dr. Judd”) who were attempting to address her alleged EMTALA

  concerns, made wild accusations against co-workers, sent over 20 harassing emails to Centra’s

  management in an unsuccessful attempt to extort Centra for millions of dollars, and, when that was

  unsuccessful, ultimately filed this lawsuit asserting a false employment retaliation claim.

           43.       On June 2, 2019, Hartman sent an email to East, Dr. Judd and other Centra

  employees reporting her purported EMTALA concerns and requested a meeting to discuss them.

           44.       On June 5, 2019, East and Dr. Judd met with Hartman to discuss her purported

  EMTALA concerns. During this meeting, East, Dr. Judd and Hartman discussed adolescent

  admission/exclusion criteria, found opportunities for improvement and devised a plan to assemble

  the physicians, review the criteria and incorporate Hartman’s suggestions. East and Dr. Judd then

  advised Hartman that, while they appreciated her suggestions, sending inflammatory emails and

  calling out mental health leaders via email was not the best way to raise or resolve issues. Hartman

  became very upset, yelled, screamed and made aggressive accusations and threats against East and

  Dr. Judd. When Hartman continued her aggressive and threatening behavior, East and Dr. Judd

  left the room. Thereafter, Hartman stormed off and sent East, Dr. Judd and other Centra employees

  numerous aggressive and threatening communications via email, text message and social media.




  {2875186-1, 106642-00164-01}                     34
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 35 of 50 Pageid#: 606




           45.       On the evening of June 5, 2019, and throughout the day of June 6, 2019, Hartman

  doubled down on her belligerence and insubordination and repeatedly attempted to extort Centra

  for millions of dollars and made baseless threats against Centra of criminal conduct and shutting

  down the hospital all in hopes of enriching herself and extracting a substantial severance payment

  from Centra.

           46.       Specifically, by email to East and Centra’s HR Business Partner Sylvia Moore

  (“Moore”) dated June 5, 2019 at 9:05pm, Hartman falsely claimed retaliation.

           47.       By email to Moore, Centra’s Director of Human Resources Shannon Meadows

  (“Meadows”), Centra’s HR Business Partners Chris Thompson (“Thompson”) and Karen

  Ackerman (“Ackerman”) and Centra’s President and CEO Andy Mueller (“Mueller”) dated June

  6, 2019 at 7:30am, Hartman reiterated her false claims of retaliation, accused Centra of EMTALA

  violations and requested an exorbitant severance package. Hartman claimed that if Centra would

  pay her off she would keep quiet and allow Centra “to handle these unacceptable violations

  internally.” Hartman threatened that “There are a lot of good people at Centra” and she “would

  prefer they don't get affected by the report of these EMTALA violations, bed hiding, and unethical

  behaviors.”

           48.       By emails to Moore, Meadows, Thompson, Ackerman and Mueller copying Dr.

  Judd and Centra’s Senior Vice President Michael Elliott (“Elliot”) dated June 6, 2019 at 8:32 am,

  12:03pm, 12:11pm, 12:44pm, 2:10pm and 2:14pm,, Hartman falsely accused Centra of “illegal

  and multiple EMTALA violations” and unethical, illegal practice and EMTALA violations” and

  claimed to be “truly shocked we have not been shut down yet.”

           49.       By email to Meadows dated June 6, 2019 at 2:30pm, Hartman demanded that

  Centra “have a severance package ready with the details.”




  {2875186-1, 106642-00164-01}                      35
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 36 of 50 Pageid#: 607




           50.       By email to Meadows dated June 6, 2019 at 3:51pm, Hartman reiterated that unless

  Centra provided her “a fair severance package” by 5pm that same day, she would “proceed with

  the many EMTALA violations and unethical behaviors” and “notify the EEOC, CMS, Joint

  Commission, DBDHS, Autism advocates, Creigh Deeds, and the attorney of these violations.”

           51.       All of this occurred before and clearly justified and necessitated the termination of

  Hartman’s employment with Centra. Hartman’s string of text messages, emails, verbal threats on

  social media, and her erratic behavior toward East and other Centra employees required Centra to

  request security presence. As a result of Hartman’s actions, Centra’s employees reported to East

  not feeling safe on Centra’s property.

        Hartman Forces Centra to Terminate Her Employment All As Part of Her Scheme

           52.       On the evening of June 5, 2019 and throughout the day on June 6, 2019, Hartman

  refused to meet in person or speak by phone with Meadows or any other Centra employees.

           53.       By email dated June 6, 2019 at 4:58 pm, Meadows advised Hartman that her

  employment with Centra was terminated.

           54.       Centra made the decision to terminate Hartman’s employment in the late afternoon

  on June 6, 2021, after Hartman had: (a) refused to meet or speak with Centra’s staff in person or

  by phone and (b) sent over twenty aggressive and threatening emails to Centra’s staff, physicians

  and management making false accusations of EMTALA violations, improprieties and criminal

  conduct, threats to the wellbeing and livelihood of Centra’s employees, and numerous attempts to

  extort an excessive multi-year severance package from Centra.

           55.       Hartman’s actions—including, but not limited to, her attempted extortion,

  insubordination, harassment of co-workers, rampant misuse of a corporate credit card, improperly

  working split-rate shifts, and conduct unbecoming of a working professional, as well as her

  continued and escalating erratic and belligerent behavior after leaving Centra’s premises on June


  {2875186-1, 106642-00164-01}                        36
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 37 of 50 Pageid#: 608




  5, 2019—necessitated the termination of her employment. All actions taken by Centra with respect

  to Hartman were taken in good faith, for reasonable, legitimate and non-retaliatory business

  reasons, and not in violation of EMTALA or any other law.

                 Hartman Engages in More Unlawful Activities After Her Employment

                             Hartman Destroys Centra’s IPhone and its Contents

           56.       Following the termination of her employment with Centra on June 6, 2019,

  Hartman microwaved and destroyed her company issued IPhone and its contents, misappropriated

  and refused to return her company issues laptop and its contents, continued to repeatedly threaten

  and harass Centra’s employees via email, text message and social media, continued to attempt to

  extort Centra by making baseless threats of criminal conduct in hopes of enriching herself, and

  engaged in efforts to conceal and cover up these and other actions in which she engaged during

  and after her employment with Centra. A picture of the destroyed and microwaved IPhone is

  attached hereto as Exhibit 11.

           57.       By follow up letter dated June 12, 2019, Meadows advised Hartman that she owed

  monies to Centra based on her violations of Centra’s policy for her unapproved purchases and

  other misconduct, including her microwaving and destruction of her company issued IPhone and

  its contents, her misappropriation and refusal to return her company issues laptop and its contents,

  and her misuse of her P-Card to purchase rail tickets, unapproved lunches, gift cards and pay for

  her personal malpractice insurance for nurse practitioner school.

           58.       On the pay cycle immediately following the termination of her employment on June

  6, 2019, Centra deducted funds from Hartman’s check as reimbursement for the personal purchases

  that had been identified at that time, and reimbursement for a company issued cell phone that

  Hartman destroyed (by microwave) before returning.




  {2875186-1, 106642-00164-01}                      37
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 38 of 50 Pageid#: 609




        Centra Discovers Additional Misuse of P-Card, Credit Cards & Charge Accounts

           59.       Since the termination of Hartman’s employment on June 6, 2019, additional

  personal purchases by Hartman have been identified. Centra has become aware of Hartman’s

  pattern and practice of using Centra’s corporate Office Depot account to purchase personal items.

  Centra’s Compliance Department has identified at least $2,825.02 of items purchased by Hartman

  that cannot be located, several which appear to have been sold through Facebook Yard Sale groups.

  Hartman also charged additional amounts to her P-Card and returned the purchased items to

  retailers for shopping cards or store credit

           60.       Centra also has become aware of Hartman’s practice of using Centra’s corporate

  Office Depot account to purchase personal items such as a video projector and screen (neither of

  which are allowed to be purchased from Office Depot pursuant to Centra policy), and Centra

  received confirmation from Office Depot’s Fraud Department that Hartman attempted to use the

  account to purchase among other items, two (2) Apple iMac All-in-One Computers (also against

  Centra policy).

           61.       Centra also has become aware that Hartman purchased a membership to Sam’s

  Club using her Centra P-Card, with her husband, Jason, as the complimentary additional member.

  On a visit to Sam’s club on July 12, 2019, Sam’s Club management allowed Centra to view a

  report of select member purchases. Returns of goods were noted where the original charge was

  on Hartman’s P-Card, however the return did not appear as a credit on the P-Card statement. Sam’s

  Club management indicated that returns could be issued for (1) a credit to the card originally

  charged, (2) a shopping card, or (3) cash if the original card was a debit card. Some of the

  purchases on the Sam’s Club statements that were viewed could not be traced to Hartman’s P-Card

  statement, which confirms that Hartman used the account for personal purchases. On at least one

  occasion, items were purchased with the P-Card and returned the same day, with no credit for the


  {2875186-1, 106642-00164-01}                     38
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 39 of 50 Pageid#: 610




  return on the P-Card statement. A receipt was located with Hartman’s expense reports reflecting

  that these same items were returned six minutes after the purchase and funds credited to a shopping

  card, not credited to the P-Card.

           62.       A purchase made shortly before Hartman’s termination, on which the receipt was

  marked as a return of merchandise (the receipt also included fees for her Sam’s Club membership

  renewal), had no corresponding credit for the returned goods on the P-Card statement. Sam’s Club

  purchases on Hartman’s P-Card also included items in violation of Centra policy as well as items

  for personal use.

           63.       When reviewing Walmart expense reports, Centra noted a receipt submitted from

  Hartman reflecting the method of payment included both her P-Card ($73.87) and a shopping card

  ($200.05). The odd amount of the shopping card suggests that the balance was funded by returns

  for store credit. Many of the items on the receipt would not be appropriate for Hartman’s unit,

  potatoes, sirloin, lasagna, various frozen dinners, spaghetti, eggs, etc.

           64.       On November 26, 2018, Hartman purchased $450 of gift cards from Walmart, two

  (2) for $100 and five (5) for $50 and noted that they were for “recognition gifts for CQC’s and

  Cerner superusers”. On December 7, 2018, one gift card was used as partial payment for goods at

  Walmart, and the balance was charged to a non-Centra credit card. No request for reimbursement

  was noted for the items charged to the non-Centra credit card. The gift card was not used for the

  stated purpose on the receipt at time of purchase, and the purchase of gift cards is against Centra

  policy. Walmart purchases on Hartman’s P-Card also included items in violation of Centra policy

  as well as items for personal use.

           65.       Hartman utilized an Amazon Prime membership paid for with her P-Card. After

  her termination, Compliance obtained control of the company purchased Amazon Prime account.




  {2875186-1, 106642-00164-01}                      39
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 40 of 50 Pageid#: 611




  On April 26, 2019, while on a family vacation, Hartman attempted to purchase $800 of gift cards

  for personal use. Due to the delay in receiving the cards, and after email correspondence with

  Amazon, Hartman cancelled the transactions and Amazon issued Hartman a $50 gift card for any

  “inconvenience”. On another occasion, Hartman’s husband attempted a purchase of a single $400

  Amazon gift card which was also cancelled. Amazon purchases on Hartman’s P-Card also

  included items in violation of Centra policy as well as items for personal use, some of which were

  shipped to her home.

           66.       Authorized users can purchase office supplies through Centra’s Office Depot

  Business Solutions account. Hartman’s used Centra’s corporate Office Depot account to purchase

  items which were in violation of Centra policy. Centra visited Hartman’s former unit to locate

  some of the questionable items. Several items, totaling $2,825.02, were not located on the ward.

  Centra was notified that Hartman listed three items for sale on various Facebook online yard sale

  groups, that matched items that she ordered through Office Depot and could not be located on her

  unit. These items are a Samsung Galaxy S8+, Mophie juice pack case, and wireless charging pad.

  Centra also noted that at least three (3) devices ordered from Office Depot, an Amazon Fire TV

  stick and two (2) Amazon Echo Dots are identified as devices linked to Hartman’s Centra

  purchased Amazon Prime account, and those devices remain active and in use after her

  termination.

           67.       Additionally, Centra received confirmation from Office Depot’s Fraud Department

  that Hartman attempted to use the account to purchase several high value items that Office Depot

  cancelled due to suspected fraud. The cancelled purchases include a portable projection screen, a

  projector, two-way radios, and two Apple iMac All-in-One Computers among other items, against

  Centra policy. The value of the cancelled order was $3,958.35. At least one of the orders cancelled




  {2875186-1, 106642-00164-01}                      40
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 41 of 50 Pageid#: 612




  by Office Depot was for an item previously ordered and shipped a BenQ TK800 3D ready

  projector. Office Depot purchases on Hartman’s P-Card also included items in violation of Centra

  policy as well as items for personal use.

           68.       Hartman accessed a Netflix subscription charged to her P-Card after her

  termination, until such time as Centra was able to cancel the subscription. Hartman also continues

  to use a Hulu subscription charged to her P-Card. The memberships were intended for patients in

  her unit.

           69.       Hartman purchased items with her P-Card or through Centra’s Office Depot

  account which were for personal use, were shipped to her home, or were identified as requiring

  reimbursement, and for which reimbursement was never received. Centra deducted a total of

  $1,075.81 from Hartman’s last paycheck, as reimbursement for the unreimbursed expenses that

  had been identified at that time. These included the remaining $51.97 of what appears to be

  personal malpractice insurance premiums charged to her P-Card (in violation of Centra policy),

  $250 for train tickets for personal trip charged to her P-Card (in violation of Centra policy), a $50

  gift card for a resident therapist that had been previously identified as reimbursable by Hartman

  (in violation of Centra policy), $123.84 for a nurses week lunch previously identified as

  reimbursable by Hartman, and $600 for a company issued cell phone that Hartman microwaved

  before returning.

           70.       Centra has identified $2,825.02 of items purchased by Hartman that cannot be

  located, several of which she appears to have sold through Facebook yard sale groups. Another

  $1,043.59 of unreimbursed personal items paid for by Centra have been identified. Additionally,

  an unknown amount was charged by Hartman to her Centra issued P-Card and returned to retailers

  for shopping cards or store credit.




  {2875186-1, 106642-00164-01}                     41
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 42 of 50 Pageid#: 613




                 Hartman Misappropriates Centra Information and 2 Centra Laptops

           71.       When she left Centra on June 5, 2019, Hartman took two laptops: her Centra issued

  Lenovo laptop (the “Lenovo Laptop”) and a Dell laptop belonging to a Centra physician who

  worked on her unit (the “Physician Dell Laptop”).

           72.       On June 6, 2019, Hartman copied 82 Centra files from the Lenovo Laptop onto her

  USB flash drive (the “USB”). The metadata of the files on the USB match precisely the files on

  the Lenovo Laptop from which they were copied. There are 82 files from the Lenovo Laptop

  copied to the USB Flash Drive on June 6, 2019, all of the files with metadata indicating Hartman

  as the author of the copies to USB.

           73.       Hartman acknowledges unauthorized possession of these files on June 6, 2019 in

  several email communications with Centra when she attempted to extort Centra for millions of

  dollars pursuant to her scheme.

           74.       Hartman kept in her possession not only the Lenovo Laptop, but also the USB and

  the Physician Dell Laptop, none of which belonged to her and all of which contained Centra

  information.

           75.       Hartman’s possession, improper access and use of the Lenovo Laptop and the

  Physician Dell Laptop, her copying of the 82 Centra files from the Lenovo Laptop to the USB, and

  her possession and use and disclosure of these files constitute breaches of the Confidentiality

  Agreement and Hartman’s fiduciary duties to Centra as well as conversion and unjust enrichment.

  Hartman Lies and Deceives VHF into Awarding Her Scholarship then Sues Centra & East

           76.       In early June 2019, East received a call from Denise Konrad (“Konrad”) with the

  Virginia Healthcare Foundation (“VHF”) inquiring about Hartman’s employment status.




  {2875186-1, 106642-00164-01}                      42
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 43 of 50 Pageid#: 614




           77.       On June 10, 2019, East emailed back Konrad stating that Hartman was no longer

  employed with Centra. Thereafter, East received a voicemail from Konrad making another

  inquiry.

           78.       On or about June 18, 2019, East called Konrad back and let her know that

  Hartman’s employment with Centra had been terminated.

           79.       On June 20, 2019, Konrad emailed East stating thanks for letting her know and

  asking whether East knew if Hartman was employed elsewhere.

           80.       On June 27, 2019, Konrad emailed East to advise that Hartman was claiming to

  have resigned from Centra because her position required more hours than she could work while

  pursuing her degree. During a follow up phone call with East, Konrad expressed concern about

  Hartman’s dishonesty. Konrad advised that Hartman not only lied about resigning from Centra,

  but also made dubious claims that her school Shenandoah University had advised her to quit her

  job (which is something schools never say) and that her husband had just got a job as a paramedic

  (even though he is listed as disabled on her application).

           81.       Hartman lied about resigning from Centra to Konrad in an attempt to obtain a

  scholarship.

           82.       Despite her deception and deceit, Hartman was awarded a scholarship from the

  VHF, but nonetheless saw fit to sue East and Centra for defamation based on true statements that

  did not even prevent her from receiving a scholarship or otherwise cause any negative impact.

                          Hartman’s Actions Have Caused Great Harm To Centra

           83.       Hartman’s actions described above were in breach of her P-Card Agreement and

  her Confidentiality Agreement and her fiduciary duties and in violation of applicable law.




  {2875186-1, 106642-00164-01}                     43
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 44 of 50 Pageid#: 615




           84.       Hartman has violated employee duties established by Centra, including, but not

  limited to, those duties set forth in her P-Card Agreement and her Confidentiality Agreement, all

  of which were known to and understood by Hartman.

           85.       Hartman has injured Centra by, among other things, misusing her P-Card,

  misappropriating Centra information and property, and harassing, threatening and attempting to

  extort Centra for millions of dollars.

           86.       By engaging in this and similar conduct, Hartman has breached her P-Card

  Agreement (Count 1) and Confidentiality Agreement (Count 2) and her fiduciary duties of loyalty

  and confidentiality to Centra (Count 3), converted Centra’s property (Count 4), defrauded Centra

  (Count 5) and unjustly enriched herself (Count 6).

                                              COUNT 1:
                                        BREACH OF CONTRACT
                                          (P-Card Agreement)

           87.       Centra repeats and realleges the allegations in all of the preceding paragraphs of the

  Complaint, as though fully set forth herein.

           88.       Hartman’s P-Card Agreement (Exhibit 7) is a valid, binding and enforceable

  contract.

           89.       Centra performed and met its obligations under Hartman’s P-Card Agreement.

           90.       Hartman breached her obligations under her P-Card Agreement by using her P-

  Card for personal purchases, otherwise improperly using her P-Card for personal financial gain,

  and failing to comply with Centra’s P-Card Policy.

           91.       Hartman’s material breach of her P-Card Agreement has proximately caused Centra

  to suffer damages, and Centra is entitled to recover these damages under Hartman’s P-Card

  Agreement in an amount to be proven at trial.




  {2875186-1, 106642-00164-01}                        44
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 45 of 50 Pageid#: 616




                                                 COUNT 2:
                                         BREACH OF CONTRACT
                                         (Confidentiality Agreement)

           92.       Centra repeats and realleges the allegations in all of the preceding paragraphs of the

  Complaint, as though fully set forth herein.

           93.       Hartman’s Confidentiality Agreement (Exhibit 9) is a valid, binding and

  enforceable contract.

           94.       Centra      performed and met its obligations under Hartman’s Confidentiality

  Agreement.

           95.       Hartman breached her obligations under her Confidentiality Agreement by failing

  to maintain the confidentiality of Centra information or refrain from inappropriate use of Centra’s

  information or computer systems, misusing and improperly disclosing Centra’s confidential

  information and inappropriately accessing and using Centra’s computer systems.

           96.       Hartman’s material breach of her Confidentiality Agreement has proximately

  caused Centra to suffer damages, and Centra is entitled to recover these damages under Hartman’s

  Confidentiality Agreement in an amount to be proven at trial.

                                            COUNT 3:
                                    BREACH OF FIDUCIARY DUTIES

           97.       Centra repeats and realleges the allegations in all of the preceding paragraphs of the

  Complaint, as though fully set forth herein.

           98.       While employed by Centra, Hartman has been entrusted with and allowed access

  to a Centra P-Card and Centra information, property and computer systems.

           99.       As an employee of Centra, Hartman owes fiduciary duties of loyalty and

  confidentiality to Centra. Such duties encompass obligations: (1) not to use or disclose Centra

  information; (2) not to misappropriate such information to her own or another’s purposes; (3) not



  {2875186-1, 106642-00164-01}                        45
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 46 of 50 Pageid#: 617




  to divert corporate opportunities, funds or property from Centra; and (4) not to engage in conduct

  that caused harm to Centra.

           100.      Hartman has breached these fiduciary duties by: (1) retaining, disclosing and/or

  utilizing Centra information; (2) improperly accessing Centra computer systems; (3) destroying

  Centra property; (4) misusing the P-Card and Centra’s credits cards and charge accounts; and (5)

  misappropriating funds and property from Centra.

           101.      This conduct of Hartman proximately has caused Centra to suffer damages.

           102.      Centra has suffered and seeks direct and consequential damages as a result of

  Hartman’s breaches of her fiduciary duties to Centra, and is entitled to recover these actual

  damages from Hartman in an amount to be proven at trial.

           103.      Hartman’s actions were taken willfully and wantonly, maliciously, intentionally,

  and in bad faith.

           104.      As a result, Centra is entitled to recover punitive damages for Hartman’s wrongful

  conduct.

                                                COUNT 4:
                                               CONVERSION

           105.      Centra repeats and realleges the allegations in all of the preceding paragraphs of the

  Complaint, as though fully set forth herein.

           106.      Hartman misappropriated and converted Centra’s funds through misuse of the P-

  Card and Centra’s credit cards and charge accounts.

           107.      Hartman also misappropriated Centra’s property, information, files and laptops.

           108.      Defendants have no legal right to retain these funds, property, information, files or

  laptops.




  {2875186-1, 106642-00164-01}                        46
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 47 of 50 Pageid#: 618




           109.      Without legal justification, Defendants refuse to repay these funds or return this

  property, information or these files or laptops to Centra.

           110.      By taking these funds, property, information, files and laptops, Hartman has

  wrongfully exercised authority over these funds, property, information, files and laptops, thereby

  depriving Centra of its rightful possession of them.

           111.      Centra seeks monetary damages from Hartman. Centra has suffered and seeks

  direct and consequential damages as a result of Hartman’s conversion, and Centra is entitled to

  recover these actual damages from Hartman in an amount to be proven at trial.

           112.      Hartman’s actions were taken willfully and wantonly, maliciously, intentionally,

  and in bad faith.

           113.      As a result, Centra is entitled to recover punitive damages for Hartman’s wrongful

  conduct.

                                                  COUNT 5:
                                                   FRAUD

           114.      Centra repeats and realleges the allegations in all of the preceding paragraphs of the

  Complaint, as though fully set forth herein.

           115.      Centra entrusted Hartman with her employment position and the use of the P-Card

  and Centra credit cards and charge accounts. Throughout their employment with Centra, Hartman

  represented to Centra that she would fulfill her employment duties and only use the P-Card and

  Centra credit cards and charge accounts for proper Centra business expenses.

           116.      When Hartman made these representations to Centra and gave Centra these

  assurances, Hartman knowingly misrepresentation her intention to misappropriate Centra’s funds

  and misuse the P-Card and Centra’s credits cards and charge accounts for improper personal

  purposes.



  {2875186-1, 106642-00164-01}                        47
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 48 of 50 Pageid#: 619




           117.      Centra relied to its detriment on the misrepresentations of Hartman by continuing

  to employ her and entrusting them a P-Card and Centra’s credit cards and charge accounts.

           118.      Hartman, however, had no intention of properly using the P-Card or Centra credit

  cards or charge accounts. Instead, Hartman misappropriated Centra’s funds and misused the P-

  Card and Centra credit cards and charge accounts for improper personal purposes.

           119.      Hartman’s actions are fraudulent.

           120.      Centra seeks monetary damages from Hartman. Centra has suffered and seeks

  direct and consequential damages as a result of Hartman’s fraud, and Centra is entitled to recover

  these actual damages from Hartman in an amount to be proven at trial.

           121.      Hartman’s actions were taken willfully and wantonly, maliciously, intentionally,

  and in bad faith.

           122.      As a result, Centra is entitled to recover punitive damages for Hartman’s wrongful

  conduct.

                                              COUNT 6:
                                         UNJUST ENRICHMENT

           123.       Centra repeats and realleges the allegations in all of the preceding paragraphs of

  the Complaint, as though fully set forth herein.

           124.      Hartman received purchases on her P-Card and Centra’s credit cards and charge

  accounts, gift cards, cash or credit refunds, property, information, files and laptops from Centra to

  which Hartman is not entitled.

           125.      Hartman has been unjustly enriched to the detriment of and at the expense of

  Centra, and Hartman is obligated to make restitution to Centra, and to reimburse all other amounts

  paid or benefits conveyed to Hartman to which Hartman is not entitled.




  {2875186-1, 106642-00164-01}                       48
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 49 of 50 Pageid#: 620




           126.      Centra is entitled to recoup all of these payments and benefits made to Hartman,

  along with prejudgment interest and all other relief deemed appropriate by the Court.

                                         PRAYER FOR RELIEF

           WHEREFORE, Centra prays for the following relief:

           1.        Centra be awarded compensatory damages against Hartman in an amount to be

  determined at trial pursuant to Counts 1-6 or as otherwise provided by law;

           2.        Centra be awarded punitive damages against Hartman in an amount to be

  determined at trial pursuant to Counts 3-5 or as otherwise provided by law;

           3.        That Centra’s recovery against Hartman include, without limitation, forfeiture,

  recoupment and disgorgement of all profits, gains or other amounts received or realized by

  Hartman from the foregoing wrongful acts in an amount to be determined at trial pursuant to

  Counts 3-6 or as otherwise provided by law;

           4.        Centra be awarded reimbursement of its attorneys’ fees, costs and expenses against

  Hartman to the fullest extent permitted by law;

           5.        Centra be awarded interest and costs;

           6.        Centra be awarded such other and further relief as the Court deems proper.

           A TRIAL BY JURY IS DEMANDED.

                                       Rule 38(b)(1) Jury Demand

      Pursuant to Rule 38(b)(1), Defendants demand trial by jury on any and all issues so triable.




  {2875186-1, 106642-00164-01}                       49
Case 6:20-cv-00027-NKM-RSB Document 70 Filed 09/07/21 Page 50 of 50 Pageid#: 621




  Dated: September 7, 2021                      Respectfully submitted,

                                                    /s/ Joshua F. P. Long
                                                Joshua F. P. Long (VSB No. 30285)
                                                Joshua R. Treece (VSB No. 79149)
                                                Woods Rogers PLC
                                                P.O. Box 14125
                                                10 South Jefferson Street, Suite 1400
                                                Roanoke, Virginia 24038-4125
                                                Telephone: (540) 983-7600
                                                Facsimile: (540) 983-7711
                                                jlong@woodsrogers.com
                                                jtreece@woodsrogers.com

                                                Counsel for Centra Health, Inc. and Stephanie East


                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 7th day of September, 2021, I electronically filed the foregoing
  with the Clerk of the Court using the CM/ECF system which will send notice to the following
  counsel of record:

           M. Paul Valois, Esq.
           JAMES RIVER LEGAL ASSOCIATES
           7601 Timberlake Road
           Lynchburg, VA 24502
           Phone: 434-845-4529
           Fax: 434-845-8536
           mvalois@vbclegal.com

           Counsel for Kimberly Hartman

                                                          /s/ Joshua F. P. Long




  {2875186-1, 106642-00164-01}                     50
